Case 1:19-cv-00019-MAC-KFG Document 10 Filed 01/28/21 Page 1 of 2 PageID #: 41




 UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 ROBERT NORMAN SMITHBACK,                        §
                                                 §
                 Plaintiff,                      §
                                                 §
 versus                                          §    CIVIL ACTION NO. 1:19-CV-19
                                                 §
 SHEDRICK D. WILSON,                             §
                                                 §
                 Defendant.                      §
       MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
         THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff Norman Smithback filed a criminal complaint against Shedrick D. Wilson. The

 court previously referred this matter to the Honorable Keith F. Giblin, United States Magistrate
 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge has submitted a Report and Recommendation of United States Magistrate

 Judge recommending the case be dismissed.

          The court has received the Report and Recommendation, along with the record, pleadings,

 and all available evidence.     Plaintiff filed objections to the magistrate judge’s Report and

 Recommendation.        The court must therefore conduct a de novo review of the objections in

 relation to the pleadings and the applicable law.

          Mr. Smithback requests that Mr. Wilson be prosecuted for treason and for violating his

 civil rights under color of law. The magistrate judge’s recommendation was based on his

 conclusion that, because a private citizen has no authority to initiate a criminal

 prosecution, Mr. Smithback has no legal standing to pursue this matter.

          After considering the objections, the court agrees with the conclusion of the magistrate

 judge. “It is well-settled that the decision whether to file criminal charges against an individual

 lies with the prosecutor’s discretion, and private citizens do not have a constitutional right to

 compel criminal prosecution.” Lewis v. Jindal, 368 F. App’x 613, 614 (5th Cir. 2010) (citing

 United States v. Batchelder, 442 U.S. 114, 124 (1979)). As a result, this matter will be dismissed.
Case 1:19-cv-00019-MAC-KFG Document 10 Filed 01/28/21 Page 2 of 2 PageID #: 42



                                             ORDER

        Accordingly, the objections filed by plaintiff are OVERRULED. The findings of fact and

 conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is

 ADOPTED. A final judgment shall be entered dismissing this case.


         SIGNED at Beaumont, Texas, this 28th day of January, 2021.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                2
